Exhibit 10.6

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made effective
as of February 28, 2017 (the “Effective Date”), by and between Linn Energy, LLC,
a Delaware limited liability company (“Seller”), and Linn Energy, Inc., a
Delaware corporation (“Buyer”), under the following circumstances:

WHEREAS, on May 11, 2016, Seller and certain of its debtor affiliates filed
voluntary petitions for relief under Chapter 11 of Title 11 of the United States
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of Texas, Victoria Division (the “Bankruptcy Court”). On December 12, 2016,
Seller and certain of its debtor affiliates filed that certain Amended Joint
Chapter 11 Plan of Reorganization of Linn Energy, LLC and its Debtor Affiliates
Other Than Linn Acquisition Company, LLC and Berry Petroleum Company, LLC (as
amended and/or supplemented from time to time, the “Plan”), which was confirmed
on January 27, 2017 by order of the Bankruptcy Court (the “Order”). The Plan, as
confirmed by the Order, provides for the Linn Restructuring Transactions (as
defined in the Plan), including the transactions contemplated by this Agreement;

WHEREAS, Seller is the sole owner of 100% of the equity interests in Linn Energy
Holdco II LLC, a Delaware limited liability company (the “Company” and such
equity interests, the “Transferred Equity”);

WHEREAS, (i) Seller wishes to convey to Buyer, and Buyer wishes to accept, the
Transferred Equity, resulting in Buyer being the sole owner of the Transferred
Equity and (ii) in exchange therefore, Buyer wishes to convey to Seller, and
Seller wishes to accept (x) the LINN Rights Offering Amount (as defined in the
Plan) and (y) an amount of equity interests in Buyer, not to exceed 49.9% of the
outstanding equity interests of Buyer, in accordance with the Linn Restructuring
Transactions (“Buyer Equity”) (collectively, the “Transactions”); and

WHEREAS, the Transactions will be effective immediately after the consummation
of the transactions contemplated by that certain Contribution Agreement, made
effective as of the Effective Date, by and between Seller and Linn Energy Holdco
II LLC.

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.    Seller and Buyer hereby acknowledge and agree to and incorporate the
recitals above herein by reference.

2.    Seller hereby contributes, transfers, assigns, conveys, and delivers to
Buyer, and Buyer does hereby acquire and accept from Seller, all of Seller’s
right, title, and interest in and to the Transferred Equity, with such
Transferred Equity being subject to the LINN Exit Facility. In exchange for the
Transferred Equity, (i) Buyer hereby transfers to Seller the LINN Rights



--------------------------------------------------------------------------------

Offering Amount and (ii) Buyer hereby contributes, transfers, assigns, conveys,
and delivers to Seller, and Seller does hereby acquire and accept from Buyer,
all of Buyer’s right, title, and interest in and to Buyer Equity, with such Linn
Rights Offering Amount and Buyer Equity to be further distributed to Seller’s
creditors in accordance with the Linn Restructuring Transactions.

3.    From and after the Effective Date, Buyer shall be substituted for Seller
as the sole member of the Company and the sole record and beneficial owner of
all ownership interests in the Company. From and after the Effective Date,
Seller shall and does hereby withdraw from the Company as a member, ceases to be
a member of the Company and ceases to have or exercise any right or power as a
member of the Company. The parties hereto agree that the transfer of the
Transferred Equity, the admission of Buyer as a substitute member of the Company
and the withdrawal of Seller as a member of the Company shall not dissolve the
Company and the business of the Company shall continue. Seller hereby consents
to the admittance of Buyer as a substitute member of the Company. Seller hereby
waives all provisions, if any, in the Limited Liability Company Agreement of the
Company or provided in the Delaware Limited Liability Company Act or any other
applicable law, that would prohibit, delay, require notice of, grant rights in
connection with, or require compliance with any other requirements in connection
with, such transfer and admission.

4.    Seller and Buyer agree to execute any and all documents and instruments of
transfer, assignment, assumption or novation and to perform such other acts as
may be reasonably necessary or expedient to further the purposes of this
Agreement and the transactions contemplated by this Agreement.

5.    This Agreement constitutes the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings, representations and
warranties and agreements, both written and oral, with respect to such subject
matter.

6.    This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

7.    If any provision of this Agreement is held or declared to be void,
illegal, or unenforceable for any reason by a court of competent jurisdiction,
the offending provision shall, if possible, be reformed by such court in such
manner as will implement, to the fullest extent legally permissible, valid and
enforceable, the expressed intentions of the undersigned without illegality,
invalidity or unenforceability. If such reformation is not possible, the
offending provision shall be stricken and all other provisions of this Agreement
shall nevertheless remain in full force and effect.

8.    This Agreement and the rights and obligations hereunder shall in all
respects be governed by and construed under the laws of the State of Delaware
without regard to any conflict of laws principles that would require the
application of any other law.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

SELLER: LINN ENERGY, LLC By:  

/s/ Candice J. Wells

Name:   Candice J. Wells Title:   Senior Vice President, General Counsel and
Corporate Secretary BUYER: LINN ENERGY, INC. By:  

/s/ Candice J. Wells

Name:   Candice J. Wells Title:   Senior Vice President, General Counsel and
Corporate Secretary